Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 September 4, 2009 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Delaware Pooled Trust (the Trust) File Nos. 811-06322 and 033-40991 Dear Sir or Madam: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, submitted electronically via the EDGAR system are a preliminary proxy statement, notice of special meeting, and form of proxy to be furnished to shareholders of the Trust, all to be used in connection with a joint special meeting of shareholders of the Trust (the Meeting) scheduled to be held on November 12, 2009. Definitive copies of these proxy solicitation materials are expected to be sent to shareholders on or about September 21, 2009. At the Meeting, shareholders of the Trust will be asked (1) to elect a Board of Trustees; (2) to approve an investment management agreement between the Trust, on behalf of the applicable series, and Delaware Management Company; and (3) to approve a new sub-advisory agreement relating to The International Equity Portfolio, a series of the Trust. Four other similar proxy statements containing substantially similar proposals and information are concurrently being filed by other registrants managed by Delaware Management Company. Please direct any questions and comments relating to this filing to Michael D. Mabry at (215) 564-8011, or in his absence, Samuel K. Goldstein at (215) 564-8128. Very truly yours, /s/Michael D. Mabry Michael D. Mabry c c: James OConnor
